DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and claims bellow  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball	US 20130088872 A1.
Regarding claim 1 Ball teaches
1. (Currently Amended) A laser scanner for scanning a ground from a seaborne or airborne vehicle, comprising 
a scanning unit(implicit [0004]) for(intended use does not have patentable weight) emitting a fan-shaped scan pattern made of laser beams fanned out about a scan axis[0035](fig. 7)(scan axis is direction of travel[0004] “scanning plane is generally normal to the direction of travel”) and for receiving the laser beams reflected off the ground[0039](fig. 7 inherent) , and 
an evaluation unit connected to the scanning unit for evaluating the laser beams  that are received,  [0039](LIDAR inherent)
a measuring unit, that is designed to measure the height  of the vehicle above the ground(fig. 7 LIDAR inherent), and 
configured to be anchored to the vehicle and that is connected to the measuring unit, [0035-0036]
wherein the actuation device is designed to rotate the fan-shaped scan pattern of the scanning unit with respect to the vehicle about a first actuation axis that is different from the scan axis, depending on the measured height above the ground.
  [0035-0036]

2. (Currently Amended) The laser scanner according to claim 1, wherein the first actuation axis is essentially vertical.  (fig. 9)

3. (Currently Amended) The laser scanner according to claim 1 ,  wherein the first actuation axis intersects the scan axis at  an origin of the fan-shaped scan pattern.  (fig. 9)

4. (Currently Amended) The laser scanner according to laim 1 , wherein the measuring unit is designed to measure the height of the vehicle above ground by measuring the time-of-flight of an emitted measurement beam that has been reflected off the ground and received.  (LIDAR inherent)

5. (Currently Amended) The laser scanner according to claim 4, wherein the measurement beam is a radar, laser, or sonar measurement beam.  (LIDAR)

6. (Currently Amended) The laser scanner according to claim 4, wherein the measurement beam is one of the laser beams that is emitted by the scanning unit and reflected off the ground and received.  (Fig. 9)

7. (Currently Amended) The laser scanner according to laim 1 , wherein the measuring unit has a satellite navigation receiver[0025] to measure the three-dimensional position(intended use no patentable weight), and  wherein the measuring unit is 
(Lidar is measuring the terrain model relative to the airplane, for example in fig. 9 it scans the cones so direct measurement of the height is not present but according to [0083] aircraft will maintain the constant height hence inherently the height should be calculated using the points on the cone and the position of the helicopter. Simple geometry. For example SEQUEIRA; Vitor et al.	US 20180075643 A1 in [0030] performs that type of distance calculation or Park, Michael C. et al.	US 20030161501 A1[0029])


10. (Currently Amended) The laser scanner according to laim 7 , wherein the actuation device is further designed to use the terrain model' to determine a slope of the ground beneath the measured position  and transverse to a direction of motion of the vehicle and to rotate the fan-shaped scan pattern of the scanning unit with respect to the vehicle about a second actuation axis that is different from the first one and that lies essentially in the direction of motion , depending on the slope that is determined.  [0006](implicit minimizing the shading paragraph [0004] recognizes the issue with shading of the stationary lasers and this laser by rotating constantly scans the same are from different angles and therefore minimizes the shading)


11. (Currently Amended) The laser scanner according to laim 1 , comprising an inertial measurement unit[0024] for determining at least one of the values pitch angle, roll angle, and yaw angle, the actuation device being connected to the inertial measurement unit and designed to rotate the fan-shaped scan pattern also to compensate for the determined pitch, roll, and/or yaw angle/s.  [0057]


laim 1 , wherein the actuation device is designed to rotate the fan- shaped scan pattern of the scanning unit by adjusting a deflection mirror of the scanning unit with respect to the vehicle.  [0091]


13. The laser scanner according to laim 1, wherein the actuation device is designed to rotate the entire scanning unit with respect to the vehicle.  (fig. 16)


14. (Currently Amended) The laser scanner according to laim 1 , wherein the actuation device comprises a controller and an actuator controlled by the controller to rotate the fan-shaped scan pattern of the scanning unit with respect to the vehicle.  (implicit)


16. (New) The laser scanner according to claim 6, wherein said one of the laser beams that is emitted by the scanning unit and reflected off the ground and received is a vertically emitted laser beam.(fig. 7)


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball.
Ball Does not explicitly teach
8. (Currently Amended) The laser scanner according to claim 7, wherein said terrain model' of the ground is predefined and stored in a memory of the laser scanner.  
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ball to store the data in order to provide later analysis of the 3D map.Ball also teaches Lidar is defined by the angle(abstract) and basic principle of the operation of LIDAR is (TOF)
Although Ball does not explicitly say9 (Currently Amended) The laser scanner according to claim 7, wherein the evaluation unit is designed to use the direction and time-of-flight of theInventors: Rieger et al. Title of Invention: Laser Scanner Attorney Docket No.: 1479-206 PCT/US  received laser beams to calculate said terrain model of the ground and to store it in a memory to which the measuring unit has access. (Implicit as for LIDAR in  one has angle of the source and the distance calculated by TOF simple geometry) 
It is clear that each point on the 3D map relative to the airplane is created by using the angle and tof and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ball to use that information to create the 3D map.

Although Ball does not explicitly say
14. (Currently Amended) The laser scanner according to laim 1 , wherein the actuation device comprises a controller and an actuator controlled by the controller 
Ball explicitly teaches 
to rotate the fan-shaped scan pattern of the scanning unit with respect to the vehicle.  
And hence  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ball to use a controller in order to control the motion and record angle of the irradiation of the beams.


Although Ball does not explicitly say
15. (Currently Amended) The laser scanner according to claim 14, wherein the controller is part of the evaluation unit.  
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ball  in order to control all systems by the single processor as well known in the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645